Citation Nr: 0725243	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  03-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for left greater trochanteric bursitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability, to include bilateral sacroiliitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from August 2000 to January 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which granted the veteran's claims for 
service connection for left greater trochanteric bursitis and 
for bilateral sacroiliitis, assigning a 10 percent rating to 
each disability, effective January 30, 2002 (the day after 
the date of the veteran's discharge), and also denied the 
veteran's claims for service connection for hearing loss and 
for tinnitus.  The veteran disagreed with this decision in 
November 2002 with respect to the ratings assigned to her 
service-connected left greater trochanteric bursitis and 
bilateral sacroiliitis and with respect to the denial of her 
claims for service connection for hearing loss and tinnitus.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a July 2003 rating decision, the RO granted the veteran's 
claims for service connection for hearing loss, assigning a 
zero percent rating effective January 30, 2002, and for 
tinnitus, assigning a 10 percent rating effective January 30, 
2002.  Following the issuance of a statement of the case 
(SOC) on the veteran's requests for higher initial ratings 
for service-connected left greater trochanteric bursitis and 
bilateral sacroiliitis in July 2003, the veteran perfected a 
timely appeal on her claims and requested a Travel Board 
hearing later that same month, in July 2003.

The veteran subsequently withdrew her appeals for service 
connection for hearing loss and tinnitus in a written 
statement received at the RO in July 2004.  See 38 C.F.R. 
§ 20.704.  Accordingly, these issues are no longer on appeal.

The veteran failed to report for her Travel Board hearing in 
November 2004.  She also failed to report for a VA 
examination scheduled in June 2005.


FINDINGS OF FACT

1.  The veteran's left greater trochanteric bursitis is 
manifested by pain, exquisite tenderness over the left 
greater trochanteric area, no weakness, normal x-rays, and no 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination.

2.  The veteran's low back disability is manifested by 
chronic low back pain secondary to spondylitic defect of the 
right pars intra-articularis with secondary facet arthropathy 
primarily at the L5-S1 level, mild intervertebral disc 
syndrome, no evidence of sacroiliitis, an essentially normal 
range of motion, and no additional functional loss due to 
pain, weakness, excess fatigability, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for left greater trochanteric bursitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5255-5019 (2006).

2.  The criteria for an initial rating in excess of 10 
percent for a low back disability, to include bilateral 
sacroiliitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
DC 5293, 5294 (prior to September 23, 2002); 38 C.F.R. § 
4.71a, DC 5293, 5294 (prior to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC's) 5236, 5242, 5243 (effective 
from September 26, 2003); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 
4.45, 4.59 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2002 and February 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in her possession 
and received notice of the evidence needed to substantiate 
her claims, the avenues by which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the February 2002 VCAA 
notice was furnished to the veteran and her service 
representative prior to the April 2002 RO decision that is 
the subject of this appeal.  

The RO also provided the veteran and her service 
representative with notice of the Dingess requirements in 
March 2006.  The currently appealed claims were subsequently 
readjudicated in a supplemental statement of the case (SSOC) 
issued in January 2007.  The Federal Circuit has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini II, supra, at 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The Veterans Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett, supra (holding that a Statement of the Case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the January 2007 SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

In view of the foregoing, the prejudice raised by the timing 
of the duty to notify the veteran of the Dingess elements is 
rebutted.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records and VA medical records, including VA 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran was offered the opportunity to testify in support of 
her claims at a Travel Board hearing in November 2004, 
although she failed to report.  Pursuant to the Board's 
January 2005 remand, the veteran also was provided with a 
February 2006 VA orthopedic examination, which contained 
relevant medical evidence and opinions relating to the claims 
on appeal.  The evidence is adequate to resolve both claims; 
there is no duty to provide another examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that she denied any history of recurrent back pain or bone 
deformity at her enlistment physical examination  in May 
2000.  Clinical evaluation was completely normal with the 
exception of scars on her abdomen due to pre-service gall 
bladder surgery.  

The veteran received frequent in-service treatment for left 
hip complaints.  For example, she complained of continuous 
hip discomfort on October 3, 2000.  Objective examination 
showed no hip tenderness and an ability to perform 1-legged 
squats.  The assessment was overuse versus strain.  On 
October 11, 2000, the veteran complained of hip pain.  
Objective examination showed a full active range of motion, 
no crepitus, and mild tenderness to palpation in the lateral 
hip.  The assessment was left hip strain.  On October 24, 
2000, the veteran complained of left greater trochanteric 
pain when walking.  Objective examination showed tenderness 
to palpation at the greater trochanter.  The assessment 
included trochanteric bursitis.  The veteran's left greater 
trochanteric bursitis was resolving in November 2000.  X-rays 
of the veteran's left hip in November 2000 showed no stress 
fracture but mild asymmetric tracer uptake consistent with 
stress changes.  Her left hip pain was resolving by March 
2001 and was resolved by April 2001.  She complained of a 
recurrence of left hip pain in June 2001.  Objective 
examination showed tenderness to palpation at the left 
sacroiliac joint.  The assessment was rule-out sacral 
dysfunction.  The assessment was changed to chronic left hip 
pain in July 2001.

A review of Medical Evaluation Board (MEB) proceedings in 
November 2001 shows that the veteran was found to have 
moderate to severe bilateral sacroiliac joint arthritis with 
constant pain, moderate to severe left greater trochanteric 
bursitis with frequent pain, and X-ray evidence of an L5 pars 
defect.  The MEB determined that veteran's bilateral 
sacroiliac joint arthritis and left greater trochanteric 
bursitis had not existed prior to service and had been 
aggravated by service.  On physical examination conducted as 
part of the MEB, the veteran's back was straight, forward 
flexion was without pain, extension elicited complaints of 
lower back pain, complaints of lower back pain on rotation 
and side bending, no spinous tenderness to palpation, some 
tenderness to palpation in the right and left sacroiliac 
joint region, full hip range of motion, point tenderness to 
palpation over the left greater trochanteric region, internal 
rotation of the left hip to 30 degrees, external rotation of 
the left hip to 50 degrees, left hip flexion to 120 degrees, 
and extension of the left hip to zero degrees.  It was noted 
that an August 2001 lumbar spine X-ray showed a spondylitic 
defect of the right L5 pars and that a February 2001 magnetic 
resonance imaging (MRI) scan of the left hip was normal.  The 
diagnoses were bilateral sacroiliac joint arthritis, left 
greater trochanteric bursitis, and an L5 pars defect.

On VA (fee-based) examination in March 2002, the veteran 
complained of pain, weakness, stiffness, instability, 
fatigue, and lack of endurance in the left greater 
trochanter.  She also complained of bilateral sacroiliac 
joint arthritis.  She indicated that her symptoms were 
aggravated by sitting too long, walking, standing, or 
bending.  She reported that her leg gave way when climbing 
stairs.  Physical examination of the hips showed equal leg 
lengths bilaterally, no signs of abnormal weightbearing, 
tenderness to palpation in the left hip, and bilateral hip 
joints within normal limits with no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  Range of motion testing showed left hip flexion to 
75 degrees, full left hip extension, adduction, abduction, 
external rotation, and internal rotation.  There was pain at 
the end of the active range of motion on flexion, extension, 
and internal and external rotation.  The range of motion of 
the left hip also was limited by pain.  There were no signs 
of left hip arthritis.  Physical examination of the lumbar 
spine showed tenderness to palpation at the left sacroiliac 
joint and no muscle spasm or weakness.  Range of motion 
testing showed lumbar spine flexion to 105 degrees, full 
extension, lateral bending to 30 degrees in each direction, 
and full rotation bilaterally.  There was pain at 75 degrees 
of flexion, full extension, 30 degrees of lateral bending in 
each direction, and at full rotation bilaterally.  The range 
of motion of the lumbar spine also was limited by pain.  The 
veteran had normal posture and gait with no limited function 
on standing or walking.  Motor strength, sensation, and 
reflexes were all within normal limits in the lower 
extremities.  X-rays of the sacroiliac joint and left femur 
were negative.  The diagnoses were moderate left greater 
trochanteric bursitis and moderate bilateral sacroiliitis.

On VA orthopedic examination in February 2006, the veteran 
complained of left hip pain and lower back pain that radiated 
in to the sacroiliac joint.  The VA examiner reviewed the 
veteran's claims file.  The veteran described her left hip 
pain as a constant dull ache that was 7/10 on a pain scale 
with sharp pain of 8/10 three times a week when walking 
prolonged distances or turning on her left side at night.  
She denied any flare-ups of left hip pain and had no 
associated symptoms such as weight loss, fevers, malaise, 
vision disturbance, or bowel or bladder habit dysfunction.  
She was able to walk 1/4 of a mile without resting and 
experiencing pain in the lower back radiating down the left 
thigh when she stopped.  Her mobility was impaired primarily 
due to having to use the right side of her lower extremities 
when climbing stairs.  The veteran had no problems doing her 
activities of daily living except for bathing and taking a 
shower due to difficulty bending forward.  She experienced 
frequent episodes of left hip pain at the end of the day.  
She described her low back pain as a constant dull ache that 
was 4 or 5/10 and intense pain of 6/10 that occurred daily 
and lasted for approximately one hour.  She experienced 
weakness in her left lower extremity as a result of low back 
pain.  She denied any flare-ups of pain in the low back and 
associated symptoms.  Her lower back discomfort did not 
affect her mobility "very much" and not as much as the left 
hip.  Physical examination showed that she was generally de-
conditioned, an intact heel and toe gait, poor posture that 
was fairly easily correctable, a flattened lumbar lordosis, 
weak paraspinal muscle tone, diffuse tenderness along the 
paraspinal musculature from L2 down to the sacrum, minimal 
tenderness over the sacroiliac joints, an essentially normal 
range of motion of the lumbar spine and "even above normal 
with evidence of diffuse hypermobility in her extremities."  
Range of motion testing of the lumbar spine showed flexion to 
95 degrees, extension to 30 degrees, side bending to 
35 degrees with a painful arc from 20 to 35 degrees in both 
directions, and rotation to 35 degrees with a painful arc 
from 20 to 35 degrees in both directions.  Range of motion 
testing of the hips showed a full range of motion and 
elicited complaints of pain only on adduction of the left hip 
with exquisite tenderness over the left greater trochanteric 
area.  There was no weakness in the left hip, although there 
was a snapping iliopsoas tendon with the knee and hip flexed 
to 90 degrees and worsened on internal rotation and extension 
of the knee and hip.  X-rays showed normal bilateral hips, 
normal sacroiliac joints, and a spondylitic defect of the 
right L5 pars intra-articularis.  The VA examiner stated that 
there were no significant objective findings of any 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination in either the lumbar spine or 
left hip except for pain in the lower back and left greater 
trochanteric area.  He also stated that the diagnosis of 
sacroiliitis was not substantiated in the veteran's service 
medical records and, because the veteran's sacroiliac joints 
had not been examined, the VA examiner concluded that the 
veteran did not have evidence of sacroiliitis during active 
service.  The diagnoses were chronic low back pain secondary 
to spondylitic defect of the right pars intra-articularis 
with secondary facet arthropathy primarily at the L5-S1 
level, mild intravertebral disc disease at the L4-L5 and 
L5-S1, no evidence of sacroiliitis, chronic moderate left 
greater trochanteric bursitis, and a snapping iliopsoas 
tendon of the left hip (which the VA examiner stated was an 
"incidental finding").



Analysis

The veteran's service-connected bilateral sacroiliitis and 
left greater trochanteric bursitis each have been evaluated 
as 10 percent disabling since January 30, 2002 (the day after 
the date of her discharge from active service).  She appeals 
for higher initial ratings for both disabilities.  See 
Fenderson, supra.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
supra, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of VA's General Counsel, VAOPGCPREC 36-97, 
held that Diagnostic Code (DC) 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

DC 5010 provides that arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis under 
DC 5003.  An evaluation of 10 percent disabling is available 
under DC 5003 for degenerative arthritis with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  The maximum evaluation of 20 percent disabling 
is available under DC 5003 for arthritis with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
See 38 C.F.R. § 4.71a, DC's 5003, 5010.  For purposes of 
rating disability from arthritis, the lumbar vertebrae are 
considered groups of minor joints ratable on a parity with 
major joints.  The lumbosacral articulation and the 
sacroiliac joints are considered to be a group of minor 
joints ratable on the disturbance of lumbar spine function.  
See 38 C.F.R. § 4.45(f).

Prior to September 26, 2003, disabilities manifested by 
sacroiliac injury and weakness were evaluated under DC 5294.   
Under the former DC 5294, an evaluation of 10 percent was 
available for characteristic pain on motion of the sacroiliac 
joint.  The next higher evaluation of 20 percent was 
available for sacroiliac injury with muscle spasm on extreme 
forward bending or a unilateral loss of lateral spine motion 
in the standing position.  The maximum evaluation of 
40 percent was available for severe sacroiliac injury with 
listing of the whole spine to the opposite side, a positive 
Goldthwaites' sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of these symptoms with abnormal mobility 
on forced motion.  Id.

Intervertebral disc syndrome was evaluated under DC 5293 
prior to September 23, 2002.  An evaluation of 10 percent 
disabling was available for mild intervertebral disc 
syndrome.  The next higher evaluation of 20 percent disabling 
was available for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  The maximum 
evaluation of 60 percent disabling was available under 
DC 5293 for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 2002).

DC 5293 was revised for the period between September 23, 2002 
and September 26, 2003.  Under DC 5293, as amended, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 
10 percent disabling was available for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during the past 12 
months.  The next higher evaluation of 20 percent was 
available for incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  The maximum 
evaluation of 60 percent was available for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293 (prior to September 26, 2003).

For purposes of evaluations under revised DC 5293 (now 
DC 5243), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic code 
numbers are DC's 5235-5243 and include DC 5236 for sacroiliac 
injury, DC 5242 for degenerative arthritis, and DC 5243 for 
intervertebral disc syndrome.  As noted above, effective 
September 26, 2003, intervertebral disc syndrome is now 
evaluated under DC 5243 and is to be rated either under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, is the 
same as the criteria for incapacitating episodes under the 
prior DC 5293 in effect as of September 23, 2002.

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 10 percent 
evaluation is available for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A higher evaluation of 20 percent disabling is 
available under the General Rating Formula for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 40 percent is available for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2006).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4).  Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

Under 38 C.F.R. § 4.71a, DC 5255, an evaluation of 10 percent 
is available for malunion of the femur with slight knee or 
hip disability.  An evaluation of 20 percent is available for 
malunion of the femur with moderate hip disability.  An 
evaluation of 30 percent is available for malunion of the 
femur with marked hip disability.  A 60 percent evaluation is 
available for fracture of the shaft or anatomical neck of the 
femur with non-union, without loose motion, and with weight-
bearing preserved with the aid of a brace, or with a false 
hip joint.  The maximum evaluation of 80 percent is available 
for a fracture of the femur with non-union, with loose motion 
(a spiral or oblique fracture).  See 38 C.F.R. § 4.71a, DC 
5255.  Bursitis is evaluated under 38 C.F.R. § 4.71a, 
DC 5019, based on the limitation of motion of the affected 
part, as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
DC 5019.

The Board finds that the preponderance of the evidence is 
against an initial rating in excess of 10 percent for left 
greater trochanteric bursitis.  The competent medical 
evidence does not show that the veteran's bursitis is 
manifested by malunion of the femur with moderate hip 
disability.  Nor is there X-ray evidence that 2 or more 
joints are involved with the veteran's service-connected left 
greater trochanteric bursitis, with occasional incapacitating 
exacerbations, such that a higher initial rating than 
10 percent is warranted.  The Board acknowledges that the 
veteran was treated during service for left hip complaints 
and that she was discharged following an MEB determination 
that she had incurred sacroiliac joint arthritis during 
service.  However, on VA examination in March 2002, just two 
months after her separation from active service in January 
2002, the veteran's bilateral hip joints were within normal 
limits with no heat, redness, swelling, effusion, abnormal 
movement, instability, or weakness, a range of motion limited 
only on flexion, no signs of arthritis, tenderness to 
palpation at the sacroiliac joint, and normal left hip and 
sacroiliac joint x-rays.  On VA examination in February 2006, 
the veteran had a full range of motion in both hips and 
complained of pain only on adduction of the left hip with 
exquisite tenderness over the left greater trochanteric area.  
There was no weakness in the left hip and X-rays were normal.  
Absent objective medical evidence of malunion of the femur, 
X-ray evidence of the involvement of 2 or more joints with 
occasional incapacitating exacerbations of the veteran's 
service-connected left greater trochanteric bursitis, an 
initial rating in excess of 10 percent is not warranted.

The Board also finds that the preponderance of the evidence 
is against an initial rating in excess of 10 percent for the 
veteran's service-connected low back disability, to include 
bilateral sacroiliitis, under either the former or revised 
diagnostic criteria for back disabilities.  Initially, the 
Board observes that, although the MEB concluded in November 
2001 that the veteran had incurred sacroiliitis during active 
service, the VA examiner questioned this diagnosis in 
February 2006 by noting that the veteran's sacroiliac joint 
had not been physically examined during active service and 
finding no evidence of in-service treatment for sacroiliitis.  
Because the MEB's diagnosis of sacroiliitis was not 
substantiated in the veteran's service medical records and 
because the veteran's sacroiliac joint had not been examined 
at that time, the VA examiner concluded in February 2006 that 
there was no evidence of sacroiliitis during active service.  
The competent medical evidence also does not show that the 
veteran's low back disability is more than mildly disabling 
such that a higher initial rating is warranted under the 
former criteria for evaluating back disabilities.  In this 
regard, the Board notes that the VA examiner only diagnosed 
mild intervertebral disc syndrome in February 2006.  The 
veteran's service-connected low back disability is not 
manifested by traumatic arthritis involving 2 or more joint 
groups with occasional incapacitating exacerbations.  
Further, the veteran does not experience any additional 
limitation of motion or functional loss due to pain, flare-
ups, incoordination, lack of endurance, fatigue, or on 
repetitive use of his sacroiliac joint or lumbar spine such 
that an initial rating in excess of 10 percent is warranted 
under DeLuca.  See DeLuca, supra.

As noted above, the veteran's low back disability is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
DC 5294, based on slight limitation of motion in the 
sacroiliac joints.  Physical examination of the lumbar spine 
in March 2002, just after the veteran's service separation, 
showed a nearly full range of motion with slight limitation 
in lateral bending in both directions and pain at 75 degrees 
of flexion, full extension, 30 degrees of lateral bending in 
each direction, and at full rotation bilaterally.  X-rays of 
the sacroiliac joint were normal.  Simply put, there is no X-
ray evidence of traumatic arthritis involving 2 or more joint 
groups with occasional incapacitating exacerbations, moderate 
limitation of motion of the lumbar spine, or moderate 
intervertebral disc syndrome with recurring attacks such that 
an initial rating in excess of 10 percent for a low back 
disability, to include bilateral sacroiliitis, is warranted 
under the former rating criteria for evaluating back 
disabilities.

The competent medical evidence also does not support an 
initial rating in excess of 10 percent for a low back 
disability, to include bilateral sacroiliitis, under the 
revised criteria for evaluating back disabilities.  The 
veteran has not asserted - and the service medical records do 
not show - that she experienced incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 2 weeks but less than 4 weeks during any 12-month 
period while on active service.  As noted above, the VA 
examiner in February 2006 questioned the in-service diagnosis 
of sacroiliitis.  This VA examiner diagnosed chronic low back 
pain secondary to a spondylitic defect and mild 
intravertebral disc disease.  The range of motion of the 
veteran's lumbar spine was essentially normal and "even 
above normal with evidence of diffuse hypermobility in her 
extremities."  X-rays showed normal sacroiliac joints and a 
spondylitic defect of the right L5 pars intra-articularis.  
The veteran reported that she was a homemaker and that her 
low back disability did not interfere with her activities of 
daily living.  Thus, applying the revised criteria for 
evaluating back disabilities also does not support a higher 
initial rating in excess of 10 percent for the veteran's 
service-connected low back disability, to include bilateral 
sacroiliitis.

Even applying the DeLuca factors, the Board finds that an 
initial rating in excess of 10 percent is not warranted for 
the veteran's service-connected low back disability, to 
include bilateral sacroiliitis.  As noted above, in February 
2006, the VA examiner found no additional functional loss due 
to pain, weakness, excess fatigability, or incoordination in 
the veteran's lumbar spine.  

The Board notes that there is no medical evidence of 
neurological abnormalities related to the veteran's service-
connected low back disability to include, but not limited to, 
bowel or bladder impairment such that she is entitled to a 
separate disability evaluation for any such abnormalities 
under the appropriate diagnostic code.  See 38 C.F.R. 
§ 4.71a, Note 1.  As noted above, the veteran denied any 
bladder or bowel impairment on in-service and post-service 
physical examinations.

Finally, the Board finds that, as the 10 percent ratings 
assigned to the veteran's service-connected left greater 
trochanteric bursitis and low back disability, to include 
bilateral sacroiliitis, appropriately compensate her for the 
level of disability that she has experienced since she filed 
her service connection claims, staged ratings are not for 
consideration.  See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, supra, including the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  In February 2006, the veteran reported 
that she was a homemaker and that her left hip and low back 
disabilities only interfered with her occupational abilities 
at the end of the day.  Thus, the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that her left hip and low back 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claims for initial ratings 
in excess of 10 percent for left greater trochanteric 
bursitis and for a low back disability, to include bilateral 
sacroiliitis.  See Fenderson, supra.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
left greater trochanteric bursitis is denied.

Entitlement to an initial rating in excess of 10 percent for 
a low back disability, to include bilateral sacroiliitis, is 
denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


